DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
2.	The Amendment filed 03/15/2021 has been entered. Claims 1-17 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-7, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanna et al. (US 20160094930 A1) in view of Ra et al. (US 20140024387 A1) and further in view of Horn et al. (US 20130189955 A1).
Regarding claim 1, Ramanna teaches a method for establishing a connection to a terminal device equipped with a subscriber identity module (Communication between a first embedded UICC and 
defining a plurality of subscriber identity modules as a group in a memory of a first subscriber identity module belonging to the group (A plurality of virtual subscriber identity modules virtual SIM1 1010, virtual SIM2 1012, and virtual SIM3 1014 may be provided, see [0182]). 
However, Ramanna does not clearly teach in response to a receipt of a connection request in a terminal device equipped with the first subscriber identity module, the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request, inquiring the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module; and 
establishing, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module.
In an analogous field of endeavor, Ra teaches in response to a receipt of a connection request in a terminal device equipped with the first subscriber identity module (Once the UE 100 receives a service request from the external service providing entity, see [0089]), the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request (the service request message may include an indicator to indicate that a service is to be performed through any terminal, e.g., an ID (PAN ID) of the ME#1 201, see [0090]), inquiring the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module (The UE 100 requests a service to the ME#1 201 after performing the service control. The request of the service is achieved by transmitting a service request message to the 
establishing, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request (The external service providing entity 530 or the UE#2 530 generates a new connection path 610 when receiving the positive response message, see [0099]) in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module (The UE 100 transmits a positive response message or a negative response message to the PNM AS 520 according to the response message of the ME#1 and the response message may include `service connection information` such as a capability of the ME, see [0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna with the connection request of Ra to provide a multiple network connection method capable of transceiving control data for controlling a second terminal (ME) through a first communication device (UE), and capable of transceiving general data through a new connection path to which the second terminal (ME) is connectable as suggested by Ra [0020].
However, Ramanna and Ra do not clearly teach defining, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity, the defining the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module.
In an analogous field of endeavor, Horn teaches defining, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity (In of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module (K.sub.ASME is computed in the same way in the USIM and not in the ME. Then K.sub.ASME is hashed with the IMSI to derive K.sub.ASME'. On the UE side, K.sub.ASME' is derived in the USIM, see [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna and the connection request of Ra with the registration of Horn to provide a method and system for context establishment that reduce signaling over the cellular air interface and reduce load on the authentication centre (AuC) in the HSS as suggested, see Horn [0065].

Regarding claim 2, Ramanna as modified by Ra and Horn teaches the method of claim 1, wherein the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module represents at least one of the following: a communication type, a device type, an access protocol, and a functionality available for use with respect to the subscriber identity module (a certain IP (Internet Protocol) address (="Addr 2") which was assigned to the secondary device when it attached to the network, see Ramanna [0049]).
Regarding claim 5, Ramanna as modified by Ra and Horn teaches the method of claim 1, wherein the definition of the plurality of the subscriber identity modules as the group in the memory of 
Regarding claim 6, Ramanna teaches a terminal device (device 902 of Fig. 9) equipped with a first subscriber identity module (eSIM/vSIM 914), the terminal device comprising: 
at least one processor (e.g. controller 918); at least one memory including computer program code (e.g. subscriber identity module 914); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the terminal device to perform (a computer readable medium having recorded instructions thereon which, when executed by a processor, make the processor perform, see [0139]):  
define a plurality of subscriber identity modules as a group in a memory of a first subscriber identity module belonging to the group (A plurality of virtual subscriber identity modules virtual SIM1 1010, virtual SIM2 1012, and virtual SIM3 1014 may be provided, see [0182]). 
However, Ramanna does not clearly teach in response to a receipt of a connection request in the terminal device equipped with the first subscriber identity module, the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request, inquire the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module, and 

In an analogous field of endeavor, Ra teaches in response to a receipt of a connection request in a terminal device equipped with the first subscriber identity module (Once the UE 100 receives a service request from the external service providing entity, see [0089]), the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request (the service request message may include an indicator to indicate that a service is to be performed through any terminal, e.g., an ID (PAN ID) of the ME#1 201, see [0090]), inquire the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module (The UE 100 requests a service to the ME#1 201 after performing the service control. The request of the service is achieved by transmitting a service request message to the ME#1 201. The service request message may be one or more of a capability of the ME#1 201, usable resources of the ME#1 201, and whether or not the service is usable, see [0094]); and 
establish, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request (The external service providing entity 530 or the UE#2 530 generates a new connection path 610 when receiving the positive response message, see [0099]) in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module (The UE 100 transmits a positive response message or a negative response message to the PNM AS 520 according to the response message of the ME#1 and the response message may include `service connection information` such as a capability of the ME, see [0096-0097]).

However, Ramanna and Ra do not clearly teach define, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity, the defining the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module.
In an analogous field of endeavor, Horn teaches define, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity (The master 300 and the relevant network node 100 (SGSN/MME) take the session key established for the master 300 during authentication (e.g. GSM ciphering key (Kc), 3G ciphering key (CK) / 3G integrity key (IK), or EPS intermediate key (K.sub.ASME)) and derive further keys for the each group member 400 by applying a key derivation function to the master's 300 session key and data unique to the individual group members 400, e.g. an IMSI of a group member 400, see [0063]), the defining the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module (K.sub.ASME is computed in the same way in the USIM and not in the ME. Then K.sub.ASME is hashed with the IMSI to derive K.sub.ASME'. On the UE side, K.sub.ASME' is derived in the USIM, see [0088]).


Regarding claim 7, Ramanna as modified by Ra and Horn teaches the terminal device of claim 6, wherein the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module stored in the memory represents at least one of the following: communication type, device type, access protocol, and functionality available for use with respect to the subscriber identity module (a certain IP (Internet Protocol) address (="Addr 2") which was assigned to the secondary device when it attached to the network, see Ramanna [0049]).
Regarding claim 10, Ramanna as modified by Ra and Horn teaches the terminal device of claim 6, wherein the terminal device is configured to define the plurality of the subscriber identity modules as the group in the memory of the first subscriber identity module and to define the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module in the memory of the first subscriber identity module either internally or in response to a signaling over a communication connection from a device granted access to the memory of the first subscriber identity module (For example, if the device itself does not have NFC capability, it may become the primary device by inserting an NFC card. This NFC Card may have the form factor and functionality of a legacy UICC card which additionally has NFC capability. So the NFC card may be plugged into the normal SIM slot of a smartphone device that may become the primary device and may be used to Tap and Activate secondary devices, see Ramanna [0039]).
Regarding claim 11, Ramanna teaches a system (system of Fig. 7) comprising: 

at least one other terminal device equipped with another subscriber identity module other than the first subscriber identity module (secondary device 704 with eSIM), wherein the system is configured to: 
define, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one subscriber identity module (A plurality of virtual subscriber identity modules virtual SIM1 1010, virtual SIM2 1012, and virtual SIM3 1014 may be provided, see [0182]).
However, Ramanna does not clearly teach in response to a receipt of a connection request in the terminal device equipped with the first subscriber identity module, the connection request indicating a subscriber identity module belonging to the group as a destination of the connection request, inquire the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module, and 
establish, from the terminal device equipped with the first subscriber identity module, a connection to the at least one other terminal device equipped with the at least one subscriber identity module indicated in the connection request in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module.
In an analogous field of endeavor, Ra teaches in response to a receipt of a connection request in a terminal device equipped with the first subscriber identity module (Once the UE 100 receives a service request from the external service providing entity, see [0089]), the connection request indicating the at least one subscriber identity module belonging to the group as a destination of the connection request (the service request message may include an indicator to indicate that a service is to be performed through any terminal, e.g., an ID (PAN ID) of the ME#1 201, see [0090]), inquire the at least one 
establish, from the terminal device equipped with the first subscriber identity module, a connection to another terminal device equipped with the at least one subscriber identity module indicated in the connection request (The external service providing entity 530 or the UE#2 530 generates a new connection path 610 when receiving the positive response message, see [0099]) in accordance with the at least one characteristic relating to accessing the at least one subscriber identity module (The UE 100 transmits a positive response message or a negative response message to the PNM AS 520 according to the response message of the ME#1 and the response message may include `service connection information` such as a capability of the ME, see [0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna with the connection request of Ra to provide a multiple network connection method capable of transceiving control data for controlling a second terminal (ME) through a first communication device (UE), and capable of transceiving general data through a new connection path to which the second terminal (ME) is connectable as suggested by Ra [0020].
However, Ramanna and Ra do not clearly teach define, for at least one of the other plurality of subscriber identity modules belonging to the group other than the first subscriber module, at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity, the defining the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module.
of the other plurality of subscriber identity (The master 300 and the relevant network node 100 (SGSN/MME) take the session key established for the master 300 during authentication (e.g. GSM ciphering key (Kc), 3G ciphering key (CK) / 3G integrity key (IK), or EPS intermediate key (K.sub.ASME)) and derive further keys for the each group member 400 by applying a key derivation function to the master's 300 session key and data unique to the individual group members 400, e.g. an IMSI of a group member 400, see [0063]), the defining the at least one characteristic relating to accessing the at least one of the other plurality of subscriber identity module occurring in the memory of the first subscriber identity module (ASME is computed in the same way in the USIM and not in the ME. Then K.sub.ASME is hashed with the IMSI to derive K.sub.ASME'. On the UE side, K.sub.ASME' is derived in the USIM, see [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna and the connection request of Ra with the registration of Horn to provide a method and system for context establishment that reduce signaling over the cellular air interface and reduce load on the authentication centre (AuC) in the HSS as suggested, see Horn [0065].

Regarding claim 12, Ramanna as modified by Ra and Horn teaches a non-transitory computer- readable medium on which is stored a computer program for establishing a connection to a terminal device equipped with a subscriber identity module, which, when executed by at least one processor of the terminal device, causes the terminal device to perform the method according to claim 1 (a computer readable medium having recorded instructions thereon which, when executed by a processor, make the processor perform, see Ramanna [0139] and see the rejection of claim 1 which is also applied here). 

Regarding claim 15, Ramanna as modified by Ra and Horn teaches a non-transitory computer-readable medium on which is stored a computer program for establishing a connection to a terminal device equipped with a subscriber identity module, which, when executed by at least one processor of the terminal device, causes the terminal device to perform the method according to claim 4 (a computer readable medium having recorded instructions thereon which, when executed by a processor, make the processor perform, see Ramanna [0139]).
Regarding claim 16, Ramanna as modified by Ra and Horn teaches a non-transitory computer-readable medium on which is stored a computer program for establishing a connection to a terminal device equipped with a subscriber identity module, which, when executed by at least one processor of the terminal device, causes the terminal device to perform the method according to claim 5 (a computer readable medium having recorded instructions thereon which, when executed by a processor, make the processor perform, see Ramanna [0139]).
Regarding claim 17, Ramanna as modified by Ra and Horn teaches the method of claim 1, further comprising receiving, as an input, a subscription to the group or a removal from the group of one of the subscriber identity modules of the group using an identifier of the one subscriber identity modules being subscribed to the group or being removed from the group (The user may double tap the Ultrabook with the smartphone to remove a subscription, see Ramanna. The NFC applet of the .

6.	Claim 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanna and further in view of Ra and further in view of Horn and Song et al. (US 20150334554 A1).
Regarding claim 3, Ramanna as modified by Ra and Horn teaches the method of claim 1. 
However, Ramanna, Ra and Horn do not clearly teach wherein the inquiry of the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module comprises: generating the inquiry to the memory by including an identifier of the at least one subscriber identity module in the inquiry, and receiving, in response to the inquiry, data associated to the identifier in the memory, the data representing the at least one characteristic.
In an analogous field of endeavor, Song teaches generating the inquiry to the memory by including an identifier of the at least one subscriber identity module in the inquiry (the master device 110 is capable of using internally stored SII e.g., SII stored in a connected SIM, to generate NAI and transferring the generated NAI associated with the communication service to the slave device, see [0064] and NAI includes for example IMSI, TMSI, see Fig. 2), and 
receiving, in response to the inquiry, data associated to the identifier in the memory, the data representing the at least one characteristic (The updated NSI may be sent to the master device 110 via the communication link 130 and the NSI 230 stored in the master device 110 may be updated using the updated NSI from the slave device 120. The NSI 230 may include one or more of PWN cell identification information 231, radio resource control (RRC) status information 233, subscriber tracking area (TA) information 235, and non-access stratum (NAS) status information, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna, the request 
Regarding claim 8, Ramanna as modified by Ra and Horn teaches the terminal device of claim 6, wherein the terminal device is configured to, during the inquiry of the at least one characteristic relating to accessing the at least one subscriber identity module from the memory of the first subscriber identity module: 
However, Ramanna, Ra and Horn do not clearly teach generate the inquiry to the memory by including an identifier of the at least one subscriber identity module in the inquiry, and receive, in response to the inquiry, data associated to the identifier in the memory, the data representing the at least one characteristic.
In an analogous field of endeavor, Song teaches generate the inquiry to the memory by including an identifier of the at least one subscriber identity module in the inquiry (the master device 110 is capable of using internally stored SII e.g., SII stored in a connected SIM, to generate NAI and transferring the generated NAI associated with the communication service to the slave device, see [0064] and NAI includes for example IMSI, TMSI, see Fig. 2), and 
receive, in response to the inquiry, data associated to the identifier in the memory, the data representing the at least one characteristic (The updated NSI may be sent to the master device 110 via the communication link 130 and the NSI 230 stored in the master device 110 may be updated using the updated NSI from the slave device 120. The NSI 230 may include one or more of PWN cell identification information 231, radio resource control (RRC) status information 233, subscriber tracking area (TA) information 235, and non-access stratum (NAS) status information, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna, the request of Ra and the registration of Horn with the network access information of Song to provide a group SIM 
Regarding claim 14, Ramanna as modified by Ra, Horn and Song teaches a non-transitory computer-readable medium on which is stored a computer program for establishing a connection to a terminal device equipped with a subscriber identity module, which, when executed by at least one processor of the terminal device, causes the terminal device to perform the method according to claim 3 (a computer readable medium having recorded instructions thereon which, when executed by a processor, make the processor perform, see Ramanna [0139]).

7.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanna in view of Ra and further in view of Horn and Lee (US 20180027603 A1).
Regarding claim 4, Ramanna as modified by Ra and Horn teaches the method of claim 1.
However, Ramanna, Ra and Horn do not clearly teach wherein the connection request indicating the at least one subscriber identity module belonging to the group as the destination of the connection request is one of the following: a call setup signaling, a message transmittable over a mobile communication network, at least one data packet conveyed over a data connection.
In an analogous field of endeavor, Lee teaches wherein the connection request indicating the at least one subscriber identity module belonging to the group as the destination of the connection request is one of the following: a call setup signaling, a message transmittable over a mobile communication network, at least one data packet conveyed over a data connection (if an origination command of a voice call is input through the first terminal 610, the user can select a communication network for the voice call, see Lee [0121] and caller app 616 of Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna, the request 
Regarding claim 9, Ramanna as modified by Ra and Horn teaches the terminal device of claim 6.
However, Ramanna, Ra and Horn do not clearly teach wherein the connection request indicating the at least one subscriber identity module belonging to the group as the destination of the connection request is one of the following: a call setup signaling, a message transmittable over a mobile communication network, and at least one data packet conveyed over a data connection.
In an analogous field of endeavor, Lee teaches wherein the connection request indicating the at least one subscriber identity module belonging to the group as the destination of the connection request is one of the following: a call setup signaling, a message transmittable over a mobile communication network, and at least one data packet conveyed over a data connection (if an origination command of a voice call is input through the first terminal 610, the user can select a communication network for the voice call, see Lee [0121] and caller app 616 of Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the group SIM connection of Ramanna, the request of Ra and Horn with the connection request of Lee to provide for using, by a user, a wireless communication service at low cost by using a plurality of terminals as suggested by Lee [0007].


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yim et al. (US 20160021489 A1) discloses an IP multimedia subsystem (IMS)-based service sharing system includes an IMS, a master IMS terminal registered in the IMS, and a slave IMS terminal 
Boydston et al. (US 6584326 B1) discloses method and circuit for performing serial data protocols and error checking, the circuit in a mobile cellular to satellite telecommunication system.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                                /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641